Case 2:17-cv-08704-DSF-JEM Document 77 Filed 05/06/19 Page 1 of 4 Page ID #:1538




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     HANNAH WEINSTEIN,                      CV 17-8704 DSF (JEMx)
        Plaintiff,
                                            Order DENYING Experian
                      v.                    Information Solutions, Inc.’s
                                            Motion for Summary
     EQUIFAX INFORMATION                    Judgment; Order DENYING
     SERVICES, LLC, et al.,                 Fidelity Capital Holdings, Inc.’s
         Defendants.                        Motion for Summary Judgment
                                            (Dkt. Nos. 45, 46)



        Plaintiff Hannah Weinstein alleges that Defendants Experian
     Information Solutions Inc. and Fidelity Capital Holdings, Inc.
     violated the Fair Credit Reporting Act and the California
     Consumer Credit Reporting Agencies Act1 in their handling of a
     purported debt. Both Defendants now move for summary
     judgment.

        Plaintiff was a tenant in a building owned by Marmion
     Partners, LLC. During a dispute with the landlord, numerous
     tenants, including Plaintiff, began to withhold rent. In November
     2016, Marmion Partners began unlawful detainer proceedings
     against Plaintiff and the other rent-withholding tenants. During
     the proceedings, Marmion Partners moved to consolidate the

     1The motions seek judgment as to the entire case, but the parties do not
     discuss the CCRAA. Presumably, they believe the FCRA arguments apply
     with equal force to the CCRAA claim.
Case 2:17-cv-08704-DSF-JEM Document 77 Filed 05/06/19 Page 2 of 4 Page ID #:1539




     pending unlawful detainer actions. All of the tenants shared a
     common lawyer who attempted to obtain a waiver of monetary
     damages in exchange for agreeing to consolidate the cases. It is
     unclear what happened next. The tenants’ lawyer claims that a
     stipulation was reached. Plaintiff testified in her deposition that
     the unlawful detainer judge ordered a waiver of monetary
     damages over the objection of Marmion Partners. Contrary to
     Experian’s assertion, Marmion Partners’ attorney’s declaration is
     silent on what happened at the consolidation hearing. See Endler
     Decl. ¶¶ 4-5.2 The December 30, 2016 consolidation order from
     the unlawful detainer court notes that the “parties stipulate that
     rent and holdover damages are waived in all 19 cases.”
     Eventually, the unlawful detainer cases were dismissed, as the
     tenants voluntarily gave up possession of the units. Most of the
     tenants signed separate stipulations to waive back rent, but
     Plaintiff did not.

        In March 2017, Defendant Fidelity, acting on behalf of “5800 –
     5820 Marmion Way; C/O Moss & Co.”3 sent Plaintiff a collection
     letter for back rent and other costs in the amount of $9,320.74.
     Fidelity also reported the purported debt to the credit reporting
     agencies, including Defendant Experian. Plaintiff contested the
     debt on the basis of the unlawful detainer court’s order, but, after
     reinvestigation, neither Fidelity nor Experian agreed to remove
     the debt from Plaintiff’s credit report.

        Fidelity, as a furnisher of credit information, is required to
     conduct an investigation of disputed credit information after
     receiving notice of a dispute from a credit reporting agency. If any

     2 Defendants, particularly Fidelity, seek to shift the discussion to Plaintiff’s
     failure to sign a stipulation at the end of the unlawful detainer suit, but such
     a stipulation was never the basis for Plaintiff’s arguments.
     3   Moss & Co. apparently managed the property for Marmion Partners.



                                            2
Case 2:17-cv-08704-DSF-JEM Document 77 Filed 05/06/19 Page 3 of 4 Page ID #:1540




     information is inaccurate, incomplete, or unverifiable, the
     furnisher is required to “modify that item of information.” 15
     U.S.C. § 1681s-2(b)(E)(i). Experian, as a credit reporting agency,
     was required, after notice of a dispute, to “conduct a reasonable
     reinvestigation to determine whether the disputed information is
     inaccurate.” 15 U.S.C. § 1681i(a)(1)(A). It is also required to
     maintain “reasonable procedures to assure maximum possible
     accuracy of the information concerning the individual about whom
     the report relates.” 15 U.S.C.A. § 1681e(b).

        Both Defendants claim summary judgment should be granted
     because there was no inaccuracy in Plaintiff’s credit report. The
     Court declines to grant summary judgment on these grounds.
     There are disputed questions of material fact surrounding
     whether an agreement to waive rent was reached between
     Plaintiff and Marmion Partners in exchange for consolidation and
     the nature of such agreement. Even if a stipulation was not
     reached, there is at least a question of fact whether the unlawful
     detainer court’s order reflected an acquiescence by Marmion
     Partners to waive rent in exchange for consolidation. In any
     event, there was some impetus for the unlawful detainer court’s
     order and the parties dispute the necessary background facts.

        This conclusion essentially ends the inquiry for Fidelity. If
     Marmion Partners had agreed to waive rent as is seemingly
     memorialized in the unlawful detainer court’s order, Fidelity
     certainly would have been responsible for verifying with its client
     Plaintiff’s claim to that effect. To the degree that a reasonable
     jury could find that Marmion Partners had agreed to waive rent, a
     reasonable jury could also find that Fidelity did not adequately
     investigate the alleged debt.

        Experian’s situation is more complex. Experian was faced with
     an arguably ambiguous court document and two parties who
     claimed different things about the debt at issue. Citing Carvalho


                                       3
Case 2:17-cv-08704-DSF-JEM Document 77 Filed 05/06/19 Page 4 of 4 Page ID #:1541




     v. Equifax Info. Servs., LLC, 629 F.3d 876 (9th Cir. 2010),
     Experian argues that it is not a tribunal and was not required to
     resolve a collateral attack on the legal validity of Plaintiff’s debt.
     This is unpersuasive because Plaintiff’s position is not a collateral
     attack based on a legal defense that has not been adjudicated by a
     court. Plaintiff claims that Marmion Partners agreed to waive
     rent and that a court incorporated that agreement into a written
     order. This case is controlled, if at all, not by Carvalho, but
     instead by Dennis v. BEH-1, LLC, 520 F.3d 1066, 1070 (9th Cir.
     2008).4 Dennis places a clear responsibility on a credit reporting
     agency to interpret legal documents issued by a court, at least if
     they are clear. See, e.g., id. at 1071 (“This case illustrates how
     important it is for Experian, a company that traffics in the
     reputations of ordinary people, to train its employees to
     understand the legal significance of the documents they rely on.”).
     In the alternative, the dispute could be viewed as a factual one
     wherein Plaintiff argues that Marmion Partners agreed to waive
     rent and Fidelity denies that fact. The dispute is not obviously an
     unadjudicated legal dispute where Experian would have acted as
     a “tribunal” to resolve it. A jury may yet find that Experian acted
     reasonably in its reinvestigation given the arguably ambiguous
     nature of the unlawful detainer court’s order, but that is not an
     issue this Court can decide as a matter of law.

          The motions for summary judgment are DENIED.

          IT IS SO ORDERED.


     Date: May 6, 2019                          ___________________________
                                                Dale S. Fischer
                                                United States District Judge

     4   This case appears to fall somewhere between the two.



                                            4
